DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is responsive to communications filed on May 2, 2022, in which Applicant amended claims 15-19.
Claims 1-20 are allowed as per examiner's amendment below.

Response to Amendments
In view of Applicant's new abstract and amendment of paragraph [0066], the objection to the specification is withdrawn.
In view of Applicant's amendments, the objection to the claims is withdrawn.
In view of Applicant's amendments, the rejection under 35 USC § 101 is withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In the Claims:
	Claim 20 has been amended as follows:

AMENDMENTS TO THE CLAIMS:

20. (Currently Amended) The non-transitory computer-readable storage device of claim 19, wherein the operating system applications are configured to reject communications from plugin processes other than the dedicated process of the first plugin.

-- END OF AMENDMENT --

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, remotely monitoring and managing non-standard devices of an information handling system that are not supported by a remote management interface, as recited by independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination, "computer-readable instructions that, upon execution by the processors, cause operating system applications of the IHS to: retrieve software for management of a first of the non-standard devices, wherein the software comprises one or more files stored to the file system during manufacture of the IHS; validate the management software against a checksum stored to the file system during manufacture of the IHS; and when the management software is validated, using the files to initialize a first plugin for management of the first non-standard device;" and " computer-readable instructions that, upon execution by the logic units, cause the remote access controller to: receive data collected from the first non-standard device by the first plugin; and issue commands to the first non-standard device via the first plugin."
The prior art references found to be most relevant to the claimed invention were US 20100280855 A1 - hereinafter "Gupta", US 20110137713 A1 - hereinafter "Dalgas", US 20120203887 A1 - hereinafter "Julien", US 20170116103 A1 - hereinafter "Cencini", and US 20200293420 A1 - hereinafter "Ayolasomyajula". With respect to embedded management components, Gupta anecdotally teaches "For example, the stand-alone servers may run a different operating system than that run on the server blades, and may lack the management components that are built into special-purpose hardware designed specifically for use in the multi-server enclosure." [0043] With respect to management of elements in a data center, Dalgas anecdotally teaches "A computer implemented method and a data center management appliance for simulating nonstandard operation of an element of a data center is provided." (Abstract) With respect to the monitoring functions of blade servers, Julien anecdotally teaches "According to exemplary embodiments, the dedicated processing components with monitoring functions, e.g., blade servers reserved for monitoring functions 206, can be optimized with special hardware components, e.g., special or additional processors, as well as software based functions in order to provide more efficient monitoring capabilities." [0031] With respect to monitoring a host computer in a rack, Cencini anecdotally teaches "Some embodiments include a specialized service processor for monitoring and controlling a host computer (e.g., a server in a rack) that is more secure than traditional baseboard management controllers." [0168] Finally, with respect to management of unrecognized hardware components, Ayolasomyajula, commonly assigned to Applicants, teaches "FIG. 2 is a block diagram depicting certain components of a system 200 that may be configured for detection and management of unrecognized hardware components of a plurality of managed IHSs 215a-n. As described with regard to FIG. 1, a managed IHS, such a blade server utilized within a data center, may include a remote access controller 220a-n by which various aspects of managed IHSs 215a-n may be remotely monitored and administered." [0036] However, these cited references do not teach or suggest, either solely, or in combination, the limitations from independent claim 1 cited above.
Independent claims 8 and 15 recite analogous limitations and, therefore, are allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192